DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-20 are pending.  No claims have been amended and no new claims have been added.
Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive.  The Applicant’s representative asserts arguments against the rejections under 35 USC 101 and 35 USC §103 which are discussed in detail in the sections below.
Response to arguments under 35 USC 101
The Applicant’s representative argues that the rejections under 35 USC 101 are improper because the claims are i) not directed to a certain method of organizing human activity and/or mental processes (see Remarks - 1/13/22, pg. 8-9), ii) are integrated into a practical application because they recite “a memory device which stores a plurality of instructions which when executed by the processor, cause the processor to:…cause the display device to display a second plurality of symbols at a second set of the symbol display positions” (see Remarks, pg. 9) and iii) provides a solution to a recognized problem with prior gaming system to include any persistent aspects which carried over from one play to another play of a game (see Remarks, pg. 9-10).  The Examiner respectfully disagrees.
The Applicant’s representative argues that the claims do not recite “a certain method of organizing human activity and mental processes” because the steps such as “a memory device which stores a plurality of instructions” and “cause a display device to display anything” cannot be performed in the human mind and therefore do not recite a mental process.  The Examiner respectfully disagrees.  The claims recite limitations such directed to managing a certain method of see MPEP 2106.04(a)).  Moreover, the claim recite steps such as “determine any awards associated with the display first plurality of symbols” and “determine any award associated with the displayed second plurality of symbols and the displayed designated symbols” which recite an observation, evaluation, judgment and/or opinion.   It is noted that while the claims recite steps that claim the process being performed on a computer (e.g., a gaming system” they are considered to be mental process because they merely claim that concept to be performed on a generic computer, a computer environment, or merely using a computer as a tool to perform the concept (see MPEP 2106.04(a) III C.).  For at least these reasons, the Applicant’s argument is not persuasive.  
Additionally, the Applicant argues that the remaining limitations such as “a memory device which stores a plurality of instructions” and steps to “cause a display device to display a plurality of symbol display positions” satisfy the requirements under Step 2A-prong 2 (see Remarks – pg. 9).  The Examiner respectfully disagrees.  The additional limitations do not integrate the claim into a practical application because they amount to steps to invoke the abstract idea on a general purpose computer, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive.
Furthermore, the Applicant’s representative argues that the claim recites a solution to the recognized problem with prior art gaming system that failed to include “any persistent aspects which carried over from one play to another play of a game”.  The Examiner respectfully disagrees.  The purported solution is part of the abstract idea.  Specifically, the solution amounts to merely a rule and/or instruction of managing a game which does not amount to significantly more.  For at least 
Response to arguments under 35 USC 103
Applicant’s arguments, see Remarks, pg. 10, filed 1/13/22, with respect to the prior art combination of Claims 1-2, 5-10, 12-16, and 18-20 as being unpatentable over Jensen et al. in view of Jaffe have been fully considered and are persuasive.  The rejection of Claims 1-2, 5-10, 12-16, and 18-20 has been withdrawn.  After further search and/or consideration a new rejection has been asserted below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claim is rendered indefinite because limitation “no triggering event occurring” in claims 6 and 20 appears to be intended to mean “not the triggering event as recited in independent claims 1 and 15”.  However as instantly claimed it recites “no triggering event occurring…cause the processor, for second, subsequent play of the game, to: cause the display device to display that designated symbol at the second one of the symbol display positions” which renders the claim indefinite because when “no triggering event occurring” it causes that designated symbol to be displayed at the second one of the symbol display positions (see Claim 1).  Stated differently, it appears that when “no triggering event” occurs it causes the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9-10, 12-13, 15-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik (US 2004/0048646 A1).
Regarding claim 1, Visocnik disclose a gaming system comprising: a processor (see Visocnik, Fig. 1, 0076-0077); and a memory device which stores a plurality of instructions, which when executed by the processor (see Visocnik, Fig. 1, 0077
cause a display device to display a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
cause a display device to display a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), 
determine any awards associated with the displayed first plurality of symbols, and cause the display device to display any determined award (see Visocnik, Figs. 41, 0082, 0091-0092), and 
responsive to a triggering event occurring and one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions, for a second subsequent play of the game (see Visocnik, Figs. 41-42, 0087, 0090-0092, wherein the triggering event is bonus symbol attribute)):
cause the display device to display that designated symbol at a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), cause the display device to display a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), 
determine any awards associated with the displayed second plurality of symbols and the displayed designated symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes), and
cause the display device to display any determined awards (see Visocnik, 0077, 0091-0092
In an alternative embodiment, Visocnik teaches the attribute upon of a triggering event occurring and one of the plurality of symbols being a designated symbol wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions (see Visconik, Fig. 27-29, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions.    
Regarding claim 9, Visocnik disclose a gaming system comprising: a processor (see Visocnik, Fig. 1, 0076-0077); and a memory device which stores a plurality of instructions, which when executed by the processor (see Visocnik, Fig. 1, 0077), cause the processor to: 
cause a display device to display a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
cause the display device to display a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), 
determine any awards associated with the displayed first plurality of symbols, and cause the display device to display any determined award (see Visocnik, Figs. 41, 0082, 0091-0092), and 
responsive to a triggering event occurring and one of the displayed plurality of symbols for the first play of the game being a wild symbol displayed at a first one of the symbol display see Visocnik, Figs. 41-42, 0087, 0090-0092, wherein the triggering event is bonus symbol attribute)):
cause the display device to display that wild symbol at a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the wild symbol is a bonus symbol 24 with a wild designation displayed at a second one of the symbol display positions), cause the display device to display a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), 
determine any awards associated with the displayed second plurality of symbols and the displayed wild symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes), and
cause the display device to display any determined awards (see Visocnik, 0077, 0091-0092).  Although, the cited embodiment of the wild symbol does not specifically teach a replication of that wild symbol symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches the attribute upon of a triggering event occurring and one of the plurality of symbols being a wild symbol wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that wild symbol to a third one of the symbol display positions (see Visocnik, Fig. 27-29, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that wild symbol at the second one of the symbol display positions, cause the display device to display a replication of that 
Regarding claim 15, Visocnik disclose a method of operating a gaming system, the method comprising: 
displaying, by the display device, a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
displaying, by the display device, a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), 
determining, by a processor, any awards associated with the displayed first plurality of symbols, and displaying, by the display device, any determined award (see Visocnik, Figs. 41, 0082, 0091-0092), and 
responsive to a triggering event occurring and one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions, for a second subsequent play of the game (see Visocnik, Figs. 41-42, 0087, 0090-0092, wherein the triggering event is bonus symbol attribute)):
displaying, by the display device, that designated symbol at a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), displaying, by the display device, a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), 
determining by the processor, any awards associated with the displayed second plurality of symbols and the displayed designated symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes
displaying, by the display device, any determined awards (see Visocnik, 0077, 0091-0092).  Although, the cited embodiment of the designated symbol does not specifically teach a replication of that designated symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches the attribute upon of a triggering event occurring and one of the plurality of symbols being a designated symbol wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions (see Visconik, Fig. 27-29, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions.
Regarding claims 2, 10, and 16, Visocnik teach the gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Visocnik further teach wherein the third one of the symbol display positions is adjacent to the first one of the symbol display positions (see Visocnik, Fig. 29, 0116, wherein the duplicated symbol 24 is in a third position that is adjacent to the bonus symbol 24).
Regarding claims 5, 12, and 19, Visocnik teach the gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Visconik further teach wherein the first one of the plurality of symbol display positions comprises the second one of the plurality of symbol display see Visocnik, Fig. 42, 0116, wherein the bonus symbol display positions of display 10 in the subsequent game are the first one of the plurality of symbol display positions which comprises the second one of the plurality of symbol display positions).
Regarding claims 6 and 20, Visocnik teach the gaming system of Claim 1 and the method of Claim 15, wherein when executed by the processor responsive to no triggering event occurring and one of the displayed plurality of symbols for the first play of the game being the designated symbol display for the first one of the symbol display positions (see Visocnik, Fig. 41-43, 0096, wherein the no trigger event occurs when no duplicator symbol 89 is selected for the duplication attribute), the instructions cause the processor, for the second, subsequent play of the game, to:
cause the display device to display that designated symbol at the second of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), 
cause the display device to display a third plurality of symbols at a third set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a third plurality of symbols at a third set of the symbol display positions), 
determine any award associated with the displayed third plurality of symbols and the displayed designated symbols, and cause the display device to display any determined award (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes).
Regarding claims 7 and 13, Visocnik teaches the gaming system of Claim 1 and the gaming system of Claim 9.  Visocnik further teach comprising a housing, an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to: responsive to a physical item being received via the acceptor, establish a credit balance based, at least in part, on a monetary value associated with the received physical item, and responsive to a cashout input being see Visocnik, Fig. 1, 0075-0076, wherein the gaming machine includes a housing and a wager input device to receive input and a cashout prompt to dispense awards).
Regarding claim 18, Visocnik teach the method of claim 15.  Visocnik further teach wherein the designated symbol comprises a wild symbol (see Visocnik, Fig. 27-29, 41-43, 0096, wherein the bonus symbol is a ‘wild’ during one or more subsequent games during the bonus event). 
Claims 3, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 1, 9, and 15 above, in view of Jensen et al. (US 2008/0108411 A1) and Singer et al. (US 2003/0216165 A1).
Regarding claims 3, 11, and 17, Visocnik teach gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Although, Visocnik teach a bonus feature with a first and second play of the game that may be terminated by exhaustion of the allotted free games or a bonus terminating outcome or by a sequence of events occurred in successive free spins in which the player is returned to the base game (see Visocnik, 0121), it is silent as to i) wherein when executed by the processor responsive to the determined award for the second, subsequent game of the game having a value greater than zero and ii) the instructions cause the processor to remove any displayed designated/wild symbols.
Jensen teach a gaming system wherein when executed by the processor the processor responsive to the determined award for a second, subsequent play of reel game having a value greater than zero, the instructions cause the processor to end the game (see Jensen, 0108).  Stated differently, by ending the feature and returning to the base game, the instructions cause would cause the processor to remove displayed designated symbols from the bonus feature game.  One would have been incorporate the teachings of Jensen to use known techniques with similar devices to yield the predictable result to enhance game play and excitement.  Therefore it would have been obvious 
 Moreover, Singer teach a game feature which provides a plurality of designated symbols to be awarded during a spin of the game feature.  Specifically, Singer teach a game which awards a value greater than zero (e.g., a plurality of designated bonus symbols) during a round of a game and resets the display prior to a subsequent spin of the reels (see Singer, 0074).  Stated differently, Singer teach by resetting the designated symbols cause the display device to remove any displayed designated/wild symbols for a second, subsequent play of the game by causing the processor to remove displayed designated symbols.  One would have been motivated to incorporate the teachings of Singer by using known techniques to yield the predictable result to increase player excitement and profitability for the game provider.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention wherein when executed by the processor responsive to the determined award for the second, subsequent play of the game having a value greater than zero, the instructions cause the processor to remove any displayed designated/wild symbols. 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 1 above, and further in view of Okuniewicz (US 2001/0036854 A1).
Regarding claim 4, Visocnik teach the gaming system of claim 1.  However, Visocnik is silent as to wherein the any determined award comprises a lottery ticket.
Okuniewicz teach a gaming system wherein the determined award comprises a lottery ticket (see Okuniewicz, 0017, wherein the gaming device dispenses a lottery ticket as an award for a reel combination).  One would have been motivated to incorporate the teachings of Okuniewicz determined award to see Okuniewicz, 0007, 0015, 0017).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein any determined award comprises a lottery ticket.
Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 1 above, and further in view of Jensen et al. (US 2008/0108411 A1).
Regarding claims 8 and 14, Visocnik teaches the gaming system of claim 1 and the gaming system of claim 9.  However, Visocnik is silent to wherein the display device comprises part of a mobile device.
Jensen teaches a gaming system including a display device wherein the display device comprises part of a mobile device (see Jensen, 0025, 0030, wherein the PDA comprises a display to present games in a mobile device).  One would have been motivated to incorporate the teachings of Jensen to use known techniques to yield the predictable result to enable the player to play at a variety of different locations (see Jensen, 0025).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein the display device comprises part of a mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715